Citation Nr: 0946678	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  09-12 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a low back injury. 

2.  Entitlement to service connection for vision loss.

3.  Entitlement to an earlier effective date for service 
connection of post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1967 to 
October 1970, and a period of active duty for training 
(ACDUTRA) from June 4, 1978 to June 17, 1978.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which in pertinent part, denied 
entitlement to service connection for a low back disability.

The Veteran participated in an informal hearing at the RO in 
July 2008; the Decision Review Officer Conference Report from 
that hearing is of record.  The Veteran testified during an 
audio conference hearing before the undersigned Veterans Law 
Judge in October 2009; a transcript of that hearing is of 
record.

The issues of service connection for vision loss and an 
earlier effective date for the grant of service connection of 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Evidence of record does not demonstrate that a low back 
disorder was manifested during active service, or was 
developed as a result of an established event, injury, or 
disease during active service. 
CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, nor may arthritis be so presumed.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.308, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in November 2005.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
November 2005.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in June 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and post-service VA and private 
treatment records pertaining to his disability have been 
obtained and associated with his claims file.  
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The appellant has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 
38 C.F.R. § 3.6(a) (2009).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c) (2009).  INACDUTRA includes duty other than full-time 
duty performed by a member of the Reserves or the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2009). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis (degenerative 
disc disease), may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2009).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Factual Background

In the Veteran's records for his first period of service, 
including his October 1966 enlistment physical examination 
report as well as his service treatment records and his 
September 1970 separation examination report and report of 
medical history are silent for any complaints or treatment of 
back pain or injury.  The enlistment report of medical 
history dated in October 1966 noted a complaint of recurrent 
back pain, with no further explanation.  However, during the 
Veteran's period of ACDUTRA, a June 1978 statement of medical 
examination and duty status noted treatment for an acute back 
strain which occurred when the truck the Veteran was riding 
in hit a large bump and he came down across the seat.  The 
injury was noted to have been incurred in the line of duty.  

In a July 1978 VA treatment record, the Veteran complained of 
localized back pain.  The Veteran stated that after the 
accident he was in immediate pain, but that he did not pass 
out and was able to get himself to the hospital under his own 
power, but he was sent home after examination revealed no 
physical findings.  Upon physical examination, the Veteran 
was found to have point tenderness over L3 and little 
tenderness elsewhere.  There were no signs of disc injury or 
any neurological findings.  An x-ray report from that time 
found no evidence of spinous process fracture, but there was 
angulation of the anterior cortex of the body of T-12 
consistent with minimal compression, age undetermined.  
During an orthopedic consultation, the examiner diagnosed 
contusion of back and instructed the Veteran to return to the 
clinic if he did not improve in a month.   

In an April 2001 private chiropractic note, the Veteran 
presented with subjective complaints of low back and right 
leg pain after slipping at work.  He explained that he was 
bending, twisting, and lifting 3-4" stacks of printing paper 
when he tripped and felt a sharp pain in his lower back.  The 
Veteran was diagnosed with lumbar sprain-strain, and lumbar 
and sacroiliac subluxation with associated myospasms.  
continued to be treated by his private chiropractor through 
August 2001.  

In a March 2002 private cervical magnetic resonance imaging 
(MRI) report, the Veteran complained of neck pain on the 
left.  No finding regarding the lumbar spine were noted. 

A May 2007 statement from the Veteran's treating 
chiropractor, Dr. C. E., was to the effect that he had 
treated the Veteran for intermittent low back pain since June 
2000, and that the Veteran's current complaints of episodic 
low back pain has a long history first beginning around 1972 
when he was injured in the military.  The chiropractor opined 
that it was consistent with the Veteran's history that his 
low back condition started with the accident as described, 
while on duty with the National Guard. 

In a November 2008 VA progress note, the Veteran complained 
of a flare-up of back pain that did not improve after the 
recent visit with his chiropractor, and of some pain in the 
lower back that radiates down both legs, with some numbness 
in back of legs, some weakness.  He also complained that the 
pain was worse when standing up and walking.  The examiner 
diagnosed chronic low back pain with recent flare and 
symptoms suggestive both of spinal stenosis and sciatica. 

In a December 2008 VA follow-up progress note, the Veteran 
continued to complain of pain and the examiner noted unclear 
etiology though x-ray report showed significant degenerative 
disease and scoliosis.  

An MRI report dated in December 2008 was of the cervical 
spine, not the lumbar spine.  

In a February 2009 VA examination report, the Veteran 
complained of a low back disability since a truck accident 
while in the National Guard, and recurring pain since that 
time.  He dated the incident to be in 1978,  When questioned 
as to the incident occurring in 1978, he claimed the records 
were wrong.  The Veteran reported that he was hospitalized 
because of his back and placed on a back board over night due 
to his back pain.  After a thorough examination, the examiner 
opined that the Veteran's degenerative disc disease, lumbar 
spine, was less likely than not cause by or a result of 
shrapnel wounds during active duty or the acute back strain 
during National Guard training, or otherwise related to 
military service.  The examiner noted that his history of 
recurrent back pain was given in October 1966, prior to entry 
into service, and there was no objective evidence of 
worsening of any back condition or of any chronic back 
condition during service or at any time prior to November 
2008.  He further noted that there was no objective evidence 
of any wounds, scars, muscle damage or fractures of the lower 
back.   

In October 2009, the Veteran presented testimony at a 
videoconference hearing.  Regarding the lumbar spine, the 
Veteran described the incident while on ACDUTRA where he 
injured his low back.  He related that after service, he did 
have an occupational back injury, but it involved his 
cervical spine.  

Analysis

Based on the evidence of record, the Board finds that the 
Veteran's lumbar spine disability is a not a result of any 
established event from active service.  While the Veteran 
received some treatment for back strain while in service, 
this appears to have been an acute episode in nature, and 
resolved without any significant treatment.  The first 
complaints of back problems appear almost 30 years after the 
Veteran left active duty and more than 20 years after the 
injury sustained while on ACDUTRA; therefore, chronic back 
pain cannot be presumed to have been incurred during service.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
may be considered evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In fact, 
the Veteran did not seek medical attention for his low back 
until a work-place injury in 2001, and the private treatment 
records from that time do not note any complaints of on-going 
back pain prior to the work-place injury.   

Furthermore, the Board recognizes that the Veteran's private 
chiropractor opined that the Veteran's low back disability 
was the result of the in-service injury and the work-related 
injury simply aggravated the disability.  However, there is 
no indication that at the time of opinion the examiner 
conducted a comprehensive review of the entire claims file.  
As this opinion was based on the Veteran's reported history, 
it has little probative value.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (an opinion that is based on history 
furnished by the veteran that is unsupported by clinical 
evidence is not probative); LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); Wood v. Derwinski, 1 Vet. App. 190, 
191-192 (1991) (an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion).

The Board accords great probative value to the February 2009 
VA opinion, and finds it to be dispositive of the question of 
whether the Veteran's current low back disability was caused 
by or related to his in-service injury because the 
physician's findings were based on a review of the Veteran's 
claims file and a thorough physical examination.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  Additionally, in evaluating a 
Veteran's claim, the opinion of a treating physician, or 
other provider, i.e., a chiropractor is not entitled to 
greater weight solely because of the treating relationship-
sometimes referred to as the "treating physician rule."  
See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

With respect to the Veteran's own contentions that the back 
injury noted in service resulted in the development of his 
low back disability, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection." Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a low back injury is 
denied. 


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

The Veteran is seeking service connection for vision loss to 
include any eye disability.  He appeared and presented 
testimony before the undersigned Veterans' Law Judge in 
October 2009.  He related that during his first period of 
service, while stationed in Vietnam, he suffered an eye 
injury after being attacked on a small boat detached from the 
USS Bordelon in South Vietnam territorial waters.  

Service treatment records reveal an injury in July 1968 of 
thermal burns to both eyes, and treatment consisting of eye 
patches on both eyes.  A July 1968 follow up service 
treatment record also found thermal burns to both eyes, with 
the right eye accommodating the left and asymptomatic and the 
left eye blurry but with normal reflex of contraction.  

In an October 2006 VA progress note, the Veteran was 
diagnosed with early retinal pigment epithelial (RPE) 
changes, refractive error, and presbyopia.  

A February 2009 VA examination report revealed a diagnosis of 
mild cataracts both eyes, not visually significant at that 
time, refractive error, both eyes, and meibomian gland 
dysfunction both eyes, asymptomatic at that time.  He was 
also diagnosed with mild RPE changes in the left eye only.  
The examiner opined that the Veteran's condition was not 
permanently aggravated by service as the Veteran was passing 
by a welder and suffered ultraviolet keratitis per his 
history.  The examiner also noted that the only other ocular 
record the examiner could locate was a brief note regarding 
complaint of blurry vision in July 1970, and the reason for 
blurry vision was unclear but appeared to be due to 
refractive error. 

During his October 2009 audio conference hearing in 
Washington, D.C., the Veteran provided testimony regarding 
his eye injury.  He reported that while in service he was 
treated with patches over his eyes for two weeks, and that he 
was told that he could not wear contacts because the scar 
tissue in his eyes made his eyeballs too rough.  The Veteran 
claims that the meibomian gland dysfunction is due to the 
burns suffered in service and that as a result is affecting 
his vision. 

Because the opinion by the physician in the February 2009 VA 
examination did not address the Veteran's documented eye 
injuries in July 1968, and, further, the Veteran has never 
shown or claimed to have exposure to a welder as the examiner 
notes, the opinion is not adequate for determining service 
connection.  As such, the VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if the VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  Accordingly, the AMC/RO should arrange for the 
February 2009 VA examiner to give an opinion on the nature 
and etiology of the Veteran's claimed eye disability. 

On his September 2009 substantive appeal for the issue of 
earlier effective date for the grant of service connection of 
PTSD, the Veteran checked the box indicating that he desired 
a hearing before a Veterans Law Judge (VLJ) at a local VA 
office.  Although the Veteran was afforded a hearing on the 
service connection issues also on appeal, the hearing did not 
address the issue of an earlier effective date for the grant 
of service connection for PTSD.  Pursuant to 38 C.F.R. § 
20.700 (2009), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Since the RO 
schedules videoconference and Travel Board hearings, a remand 
of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran to 
clarify whether he would still like a 
hearing on the issue of earlier effective 
date for the grant of service connection 
of PTSD, and, if so, the RO is to schedule 
the Veteran for a hearing at his selected 
location, pursuant to his September 2009 
request, at the earliest available 
opportunity.  The RO should notify the 
Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009), and should associate a 
copy of such notice with the claims file.  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

2.  The Veteran's claims file should 
reviewed by the February 2009 VA examiner 
for an opinion as to the significance, if 
any, of the documented July 1969 eye 
injury noted in the Veteran's service 
treatment records, and as to whether there 
is at least a 50 percent probability or 
greater (at least as likely as not) that 
he developed a current eye disability as a 
result of an event or injury during active 
service.

If the February 2009 VA examiner is 
unavailable, the Veteran should be 
provided an examination by an appropriate 
ophthalmologist or optometrist for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he developed 
an eye disability as a result of a 
verified event during active service.  The 
examiner should provide a summary of the 
pertinent treatment records, including the 
Veteran's service treatment records and 
private eye examination reports.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the examiner's 
report.  Opinions should be provided based 
on the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


